Citation Nr: 1024005	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  96-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1974 to 
December 1974, with additional periods of active duty for 
training (ACDUTRA) in the Army National Guard through June 
1981.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied the above 
claims.  

When this matter was initially before the Board in September 
2003 and March 2006, it was remanded for further development.  
Subsequently, when this matter was before the Board in 
January 2007, the Board denied the Veteran's claims for 
entitlement to service connection for a bilateral foot 
disability and an acquired psychiatric disorder.  The Veteran 
appealed the Board's January 2007 decision to the United 
States Court of Appeals for Veterans Claims (Court), which, 
in a June 2008 order, granted the parties' joint motion for 
remand, vacating the Board's January 2007 decision and 
remanding the case for compliance with the terms of the joint 
motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

At the outset, the Board notes that the only service 
treatment records that have been associated with the claims 
file include an April 1974 entrance examination, an October 
1974 release from active duty examination, treatment records 
dated from August 1974 to November 1974, and a February 1979 
examination and report of medical history.  However, because 
the Veteran's service treatment records do not include any 
treatment records from the Veteran's service in the Army 
National Guard between January 1975 and June 1981, these 
records still appear incomplete.  As such, on remand, efforts 
should be taken to obtain a complete copy of the Veteran's 
service treatment records, including all clinical records.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2009).  

In regard to his bilateral foot disability, the Veteran 
essentially contends that he first developed foot problems in 
service, which have continued since.  Specifically, the 
Veteran has reported that, in August 1974, he was provided 
with a pair of boots that were too small, which caused him 
great foot pain and calluses bilaterally.  The Veteran has 
also reported that he underwent two minor foot surgeries 
during his period of service from August 1974 to December 
1974, and two additional minor surgeries during his 
subsequent Army National Guard service.  

Service treatment records reveal that the Veteran sought 
treatment for calluses of both feet in September 1974, which 
were to be removed.  Additionally, in October 1974 and 
November 1974, a doctor ordered that the Veteran be provided 
with new boots, as his current boots were too small.  An 
examination report dated in October 1974 is silent as to 
whether the Veteran had normal or abnormal feet; however, the 
Veteran reported that he was in excellent health at that 
time.  Additionally, a periodic examination conducted in 
February 1979 indicates that the Veteran had normal feet.  

Post-service, the Veteran began treatment for pain in his 
feet at the Guayama Area Hospital in September 1980.  At that 
time, the Veteran underwent bilateral plantar hyperkeratosis 
excision and biopsy.  Subsequently, in May 1981, the Veteran 
reported having pain on walking and spasms in the soles of 
his feet for the past seven years.  The doctor reported that 
this was the Veteran's second admission for bilateral plantar 
hyperkeratosis, reporting that the Veteran had undergone a 
biopsy the previous September, but that the calluses had 
again returned, causing discomfort on walking and spasms at 
night.  In August 1981, a doctor reported that the Veteran 
had a double lesion on the plantar region of his right foot, 
which had been present for about six years, as well as a 
lesion of the left foot.  In September 1981, a doctor noted 
that the Veteran had bilateral calluses, which were very 
painful.  The following day, the Veteran underwent excision 
and biopsy of his plantar hyperkeratosis.  Subsequently, in 
October 1981, the Veteran reported having pain in the 
surgical area and in another area of the foot where there was 
partial callus formation.  In November 1981, the Veteran was 
diagnosed with plantar calluses, and in December 1981, the 
Veteran presented with difficulty walking and pain in the 
plantar region of both feet.  The December 1981 doctor noted 
that the Veteran had plantar scars bilaterally, and the 
following day, the Veteran underwent an excisional biopsy of 
his plantar scar.  Finally, in January 1982, the Veteran 
again sought follow-up treatment for his plantar 
hyperkeratosis.  

X-rays taken of the Veteran's feet at Santa Rosa Hospital in 
September 2000 revealed minimal inferior calcaneal spurring 
bilaterally, with no fracture or subluxation; normal bone 
density; preserved joint spaces; and no soft tissue 
abnormalities.  Additionally, x-rays taken of the Veteran's 
feet at the Santa Rosa Hospital in March 2006 revealed 
hammertoe deformity at the second and third toe and small 
spurs at the plantar side.  These x-rays also showed normal 
bone density, and no destructive bone lesions, fractures, or 
significant arthropathy changes. 

In June 2006, the Veteran was afforded a VA foot examination. 
At the outset of the examination report, the examiner 
indicated that he had reviewed the claims file.  In this 
regard, the examiner noted that the Veteran's April 1974 
separation examination was silent as to a foot condition; in 
September 1974, the Veteran underwent callus removal; in 
October 1974 and November 1974, the Veteran sought follow-up 
treatment for his calluses and new boots were ordered; in 
December 1981, he underwent plantar keratosis biopsy and 
excision; and in September 2000, x-rays revealed minimal 
inferior calcaneal spurring.   After reviewing the claims 
file and examining the Veteran, the examiner diagnosed the 
Veteran with bilateral feet corn (callosities) and a 
congenital bilateral hammer toes deformity.  He went on to 
provide the opinion that the Veteran's current bilateral foot 
disability was not at least as likely as not caused by or 
otherwise related to service.  In support of this opinion, 
the examiner stated that the evidence in the claims folder 
showed that the Veteran did not receive further treatment for 
callosities or corns of the feet until several years after 
his discharge from service in December 1974, indicating that 
his in-service condition was acute and transitory, and had 
resolved with the treatment he received in service.  

Unfortunately, however, the June 2006 VA examiner based his 
opinion solely on the lack of medical evidence of treatment 
for a foot disability during the remainder of Veteran's 
service in the Army National Guard and failed to acknowledge 
the Veteran's account of continuing foot symptomatology 
during such service.  As such, the Board finds that the 
examination report is not adequate for rating purposes, and 
this matter must be remanded.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an examination was 
inadequate where the examiner did not comment on the 
Veteran's report of an in-service injury, but instead relied 
on the service medical records to provide a negative 
opinion); see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (once VA undertakes an examination, even if not 
required to do so, an adequate one must be produced); see 
also 38 C.F.R. § 4.2 (stating that if the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).  

As this case is being remanded for the foregoing reasons, all 
relevant private treatment records should be obtained on 
remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In 
this regard, the Board notes that it is specifically 
interested in obtaining treatment records from Dr. Americo 
Oms, who has apparently been overseeing the Veteran's 
psychiatric treatment, dated since March 2002.  An additional 
attempt should also be made to obtain the Veteran's treatment 
records from the Hospital Siquiatria - Ponce and/or the 
outpatient clinics of the Ponce Mental Health Program, dated 
from 1973 forward.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's Army National 
Guard unit, the National Personnel Records 
Center, and/or any other indicated agency, 
and request copies of the Veteran's 
complete service treatment records, 
including all clinical records.  The Board 
is specifically interested in treatment 
records from the Veteran's service with 
the Army National Guard from April 1974 to 
June 1981.  

If these records are not available, a 
negative reply must be provided.  The 
Veteran also should be notified in 
accordance with 38 C.F.R. § 3.159(e).  

2.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Dr. Americo Oms, dated since March 2002; 
and from the Hospital Siquiatria - Ponce 
and/or the outpatient clinics of the Ponce 
Mental Health Program, dated from 1973 
forward.  In requesting the records from 
the Hospital Siquiatria - Ponce, it is 
noted that a release, as well as the 
Veteran's second surname and date of birth 
are required.   

If these records are not available, the 
Veteran should be notified in accordance 
with 38 C.F.R. § 3.159(e).  

3.  After the above records are obtained 
and associated with the record, or a 
negative reply received, schedule the 
Veteran for an appropriate VA examination 
of the feet.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted and 
results reported in detail.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any foot disability found to be present, 
(i.e., bilateral foot corns/callosities, 
bilateral hammer toes, etc.) had its onset 
during active service or is related to any 
in-service disease, event, or injury.  In 
doing so, the examiner should acknowledge 
the Veteran's in-service treatment for 
calluses in September 1974, the October 
1974 and November 1974 treatment notations 
that the Veteran's boots were too small, 
and the Veteran's private treatment for 
calluses and bilateral plantar 
hyperkeratosis beginning in September 
1980, as well as his reports of a 
continuity of symptomatology since 
service.    

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

